Dove, J. Claimant, Virgil Skinner, has filed his complaint against respondent for the sum of $322.00 for damages incurred as a result of a fire, while he was in the employ of the Illinois Youth Commission of the State of Illinois. A stipulation was thereafter entered into by claimant and respondent as follows: “That the facts as set forth in claimant’s complaint are substantially correct.” "That there is lawfully due claimant the sum of THREE HUNDRED TWENTY-TWO DOLLARS AND NO CENTS ($322.00).’’ “That upon the foregoing agreed stipulation filed herein the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved upon the trial of said issue.” The claimant, Virgil Skinner, is hereby awarded the sum of $322.00.